DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
IDS
The information disclosure statement filed on August 31, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  A legible copy of cited foreign patent document EP 2873572 has not been provided to Examiner. Accordingly, the reference has not been considered by Examiner, and the corresponding citation has been crossed by Examiner.
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on August 25, 2021.
Claims 2-3, 5-8, 10, 12-17, and 23-26 have been previously cancelled. Claim 33 has been cancelled based on the current amendment. Claims 1, 4, 9, 11, 18-22, 27-32, 34-35 are currently pending in the application. Claims 30-32 are withdrawn pursuant to the previous requirement of restriction/election. Claims 1, 4, 9, 11, 18-22, 27-29, 34-35 are considered in this Office action, with claims 1, 19, 21, 27-28, 34 amended, and new claim 35 added.
The rejection of claim 27 and its dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendment of claim 27.
Because claims 1 and 27 have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. Any new 
Applicant's request a rejoinder of claims 30-32, withdrawn pursuant to the previous requirement of restriction/election has been considered.  However, claim 30 drawn to a method of clearing a sensor cover does not include all the limitations of an allowable product/apparatus claim, and thus, claims 30-32 cannot be rejoined. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “a sensor configured to determine drag” (claims 1, 27, 30, 35) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: a reference label is required for “a sensor configured to determine drag”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 27-29 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 27 recites the limitation “A clearing device…comprising…a sensor configured to determine drag”. Since the clearing device is an air knife (based on the original disclosure), it is not clear how it can comprise a sensor and adjust power to the sensor motor, and such capability has not been disclosed in the original disclosure. Further, there is insufficient antecedent basis for the limitation “the sensor motor” in the claim. This rejection affects all claims dependent on claim 27.
Claim Interpretation
The recitation of “a sensor configured to determine drag caused by applying the pressurized stream of fluid against the sensor cover, wherein power to the sensor motor is adjusted based on the determined drag” (claims 1 and 35) is interpreted as the power 
Allowable Claims
Claims 1, 4, 9, 11, 18-22, 34-35 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Schmidt (US 2018/0265048 A1), Freers (US 2012/0273070 A1), Tanaka (US 2013/0092758 A1), Doorley (US 2016/0121855 A1), Matsuura (JP 2011-155468 A), and Rice (US 2018/0015907 A1). The prior art of record fails to teach or suggest fairly alone or in combination the limitation of adjusting power to the sensor motor based on the determined drag caused by applying the pressurized stream of fluid against the sensor cover, as in context of claims 1 and 35. Specifically, Schmidt teaches that the processor is programmed to determine a change in a rotational speed of the cover upon actuation of the contacting cleaner, thus, implicitly teaching determining drag caused by applying the pressurized stream of fluid against the sensor cover, and adjusting interpretation of data from the sensor according to the changed rotational speed (e.g. para 57), however Schmidt does not teach adjusting power to the sensor motor based on the determined drag. Such capability allows to increase or decrease the power to the motor rotating the sensor cover that is housing the sensor to ensure a consistent scan speed of the sensor. See Applicant's US PG 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/I.G/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711